                       Case 14-35350-AJC         Doc 128    Filed 06/07/20     Page 1 of 4
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                 Case No. 14-35350-AJC
Aldo J Sandoval                                                                        Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-1          User: gutierrez              Page 1 of 3                   Date Rcvd: Jun 05, 2020
                              Form ID: CGFCRD3             Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db             +Aldo J Sandoval,    8901 SW 108 Place,    Miami, FL 33176-1318
cr             +Lakes of The Meadow Master Maintenance Association,     c/o Jeffrey S. Berlowitz, Esq.,
                 Siegfried, Rivera, Hyman, et. al.,     201 Alhambra Circle,    Eleventh Floor,
                 Coral Gables, Fl 33134-5107
cr            ++NATIONSTAR MORTGAGE LLC,    PO BOX 619096,    DALLAS TX 75261-9096
               (address filed with court: Nationstar Mortgage, LLC.,       PO Box 619096,
                 Dallas, TX 75261-9741)
92676604       +Acs/efs-nni/gco,    501 Bleecker St,    Utica, NY 13501-2401
92676605      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,      Po Box 982238,    El Paso, TX 79998)
92676606      #+Bonita Villas Condo Association,     c/o First Service Residential, Inc.,
                 5805 Blue Lagoon Dr, Suite 310,     Miami, FL 33126-2063
92676608      ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
               (address filed with court: Citibank Sd, Na,      Attn: Centralized Bankruptcy,     Po Box 20507,
                 Kansas City, MO 64195)
92676610       +City Ntl Bk/Ocwen Loan Service,     Attn: Bankruptcy,   1661 Worthington Rd. Suite 100,
                 West Palm Beach, FL 33409-6493
92676611       +Dsnb Macys,    9111 Duke Blvd,    Mason, OH 45040-8999
92760576       +EFS Fin. Co, LLC Nelnet on behalf of MHEAC,     d/b/a ASA,    c/o MHEAC d/b/a ASA,
                 100 Cambridge Street, Suite 1600,     Boston, MA 02114-2518
93698359        Educational Credit Management Corporation,     P.O. Box 16408,    St. Paul, MN 55116-0408
92676612       +Gmac Mortgage,    Po Box 4622,    Waterloo, IA 50704-4622
92676613       +Hilco Receivables/Equable Ascent Financi,     Attn: Bankruptcy,    1120 Lake Cook Road Suite B,
                 Buffalo Grove, IL 60089-1970
93002193       +LAKES OF THE MEADOW MASTER MAINTENANCE,     ASSOCIATION, INC.,    4450 SW 152 AVENUE,
                 MIAMI, FLORIDA 33185-4229
92818412       +Lakes of the Meadow Master,     Maintenance Association, Inc.,    c/o Siefried,Rivera,Hyman,Lerner,
                 De La Torre, Mars & Sobel PA,     201 Alhambra Circle, 11th Fl,    Coral Gables FL 33134-5107
92676614       +Lakes of the Meadow Master Association,     4450 SW 152 Ave,    Miami, FL 33185-4229
92957501       +Mastr Adjustable Rate Mortgages Trust,     c/o Teresa m Hair,    PO Box 25018,
                 Tampa FL 33622-5018
92676616       +National Commercial Se,    6644 Valjean Ave Ste 100,    Van Nuys, CA 91406-5816
92778767       +Nationwide Credit, Inc.,    2002 Summit Blvd, Suite 600,     Atlanta, GA 30319-1559
92714864       +Owen Loan Servicing LLC,    c/o Aldridge Connors LLP,     Bankruptcy Department,
                 Fifteen Piedmont Center,    3575 Piedmont Toad, NE, Ste 500,     Atlanta GA 30305-1623
92676618       +SKRLD, INC.-Registered Agent,     201 ALHAMBRA CIRCLE - 11TH FLOOR,     Miami, FL 33134-5107
92676617       +Siegfried, Rivera, Lerner, De La Torre,     201 Alhambra Circle,    Suite 1102,
                 Miami, FL 33134-5108
92676619       +Sovereign Bank,    865 Brook St,    Rocky Hill, CT 06067-3444
92981449        The Bank of New York Mellon,     c/o Ocwen Loan Servicing, LLC,    Attn: Bankruptcy Department,
                 P.O. BOX 24605,    West Palm Beach, FL 33416-4605
92994168       +U.S. Bank National Association,     NATIONSTAR MORTGAGE, LLC,    Attn: Bankruptcy Department,
                 PO Box 619096,    Dallas, TX 75261-9096
92676620       +Us Dept Of Education,    Attn: Borrowers Service Dept,     Po Box 5609,
                 Greenville, TX 75403-5609

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: OGCBankruptcy@floridarevenue.com Jun 06 2020 01:17:09
                 Florida Department of Revenue,    POB 6668,   Bankruptcy Division,    Tallhassee, FL 32314-6668
cr             +E-mail/PDF: rmscedi@recoverycorp.com Jun 06 2020 01:12:41      Recovery Management Systems Corp,
                 25 SE 2 Ave #1120,    Miami, FL 33131-1605
92778763        E-mail/Text: ebnbankruptcy@ahm.honda.com Jun 06 2020 01:18:53       Honda Financial Services,
                 PO Box 1844,   Alpharetta, GA 30023
92712110        E-mail/Text: ebnbankruptcy@ahm.honda.com Jun 06 2020 01:18:53
                 American Honda Finance Corporation,    National Bankruptcy Center,    P.O. Box 168088,
                 Irving, TX 75016-8088
92676607       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 06 2020 01:11:35
                 Cach Llc/Square Two Financial,    Attention: Bankruptcy,   4340 South Monaco St. 2nd Floor,
                 Denver, CO 80237-3485
92676615       +E-mail/Text: bankruptcydpt@mcmcg.com Jun 06 2020 01:18:48      Midland Funding,    8875 Aero Dr,
                 San Diego, CA 92123-2255
92778768       +E-mail/PDF: cbp@onemainfinancial.com Jun 06 2020 01:12:30      Nationwide Credit, Inc.,
                 c/o CT Corporation System,    1200 S. Pine Island Road,   Fort Lauderdale, FL 33324-4413
92917024       +E-mail/Text: bankruptcy@rewardsnetwork.com Jun 06 2020 01:18:17
                 Rewards Network Establishment Services Inc.,    2 N. Riverside Plaza, Suite 200,
                 Chicago, IL 60606-2677
92818379        E-mail/PDF: gecsedi@recoverycorp.com Jun 06 2020 01:13:59      Synchrony Bank,
                 c/o Recovery Management Systems Corp,    25 SE 2nd Avenue, Ste 1120,    Miami FL 33131-1605
                                                                                              TOTAL: 9
                           Case 14-35350-AJC               Doc 128         Filed 06/07/20         Page 2 of 4



District/off: 113C-1                  User: gutierrez                    Page 2 of 3                          Date Rcvd: Jun 05, 2020
                                      Form ID: CGFCRD3                   Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               Educational Credit Management Corporation,     P.O. Box 16408,    St. Paul, MN 55116-0408
92778754*        +Acs/efs-nni/gco,    501 Bleecker St,    Utica, NY 13501-2401
92778755*       ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                 (address filed with court: Bank Of America,      Po Box 982238,    El Paso, TX 79998)
92778756*        +Bonita Villas Condo Association,     c/o First Service Residential, Inc.,
                   5805 Blue Lagoon Dr, Suite 310,     Miami, FL 33126-2063
92778758*       ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
                 (address filed with court: Citibank Sd, Na,      Attn: Centralized Bankruptcy,    Po Box 20507,
                   Kansas City, MO 64195)
92676609*       ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
                 (address filed with court: Citibank Usa,      Citicorp Credit Services/Attn: Centraliz,
                   Po Box 20363,    Kansas City, MO 64195)
92778759*       ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
                 (address filed with court: Citibank Usa,      Citicorp Credit Services/Attn: Centraliz,
                   Po Box 20363,    Kansas City, MO 64195)
92778757*        +Cach Llc/Square Two Financial,     Attention: Bankruptcy,    4340 South Monaco St. 2nd Floor,
                   Denver, CO 80237-3485
92778760*        +City Ntl Bk/Ocwen Loan Service,     Attn: Bankruptcy,   1661 Worthington Rd. Suite 100,
                   West Palm Beach, FL 33409-6493
92778761*        +Dsnb Macys,    9111 Duke Blvd,    Mason, OH 45040-8999
92778762*        +Hilco Receivables/Equable Ascent Financi,     Attn: Bankruptcy,    1120 Lake Cook Road Suite B,
                   Buffalo Grove, IL 60089-1970
92778764*        +Lakes of the Meadow Master Association,     4450 SW 152 Ave,    Miami, FL 33185-4229
92778765*        +Midland Funding,    8875 Aero Dr,    San Diego, CA 92123-2255
92778766*        +National Commercial Se,    6644 Valjean Ave Ste 100,    Van Nuys, CA 91406-5816
92778771*        +SKRLD, INC.-Registered Agent,     201 ALHAMBRA CIRCLE - 11TH FLOOR,    Miami, FL 33134-5107
92778770*        +Siegfried, Rivera, Lerner, De La Torre,     201 Alhambra Circle,    Suite 1102,
                   Miami, FL 33134-5108
92778772*        +Sovereign Bank,    865 Brook St,    Rocky Hill, CT 06067-3444
92778773*        +Us Dept Of Education,    Attn: Borrowers Service Dept,    Po Box 5609,
                   Greenville, TX 75403-5609
92778769       ##+Nationwide Credit, Inc.,    PO Box 26314,    Lehigh Valley, PA 18002-6314
                                                                                                TOTALS: 0, * 18, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              Alice A Blanco   on behalf of Creditor    OCWEN LOAN SERVICING, LLC ecfflsb@aldridgepite.com,
               ablanco@ecf.inforuptcy.com
              Jeffrey S. Berlowitz   on behalf of Creditor    Lakes of The Meadow Master Maintenance Association,
               Inc. jberlowitz@siegfriedrivera.com, jortega@siegfriedrivera.com
              Nancy K. Neidich   e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Debtor Aldo J Sandoval bk@coronapa.com, rcorona@coronapa.com
                       Case 14-35350-AJC        Doc 128    Filed 06/07/20     Page 3 of 4



District/off: 113C-1         User: gutierrez              Page 3 of 3                  Date Rcvd: Jun 05, 2020
                             Form ID: CGFCRD3             Total Noticed: 35


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Teresa M Hair   on behalf of Creditor   Mastr Adjustable Rate Mortgages Trust
               teresa.hair@brockandscott.com,
               FLBKECF@brockandscott.com;WBECF@brockandscott.com;FloridaBKLegal@brockandscott.com
                                                                                            TOTAL: 6
                     Case 14-35350-AJC      Doc 128     Filed 06/07/20      Page 4 of 4
Form CGFCRD3 (6/5/2020)

                             United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 14−35350−AJC
                                                                                Chapter: 13

In re:
Aldo J Sandoval
8901 SW 108 Place
Miami, FL 33176

SSN: xxx−xx−3114


                                       NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on June 23, 2020 at 09:00 AM,

by TELEPHONE. To participate call, CourtCall (888) 882−6878
An advance reservation to participate in the hearing is required, and must be made no later than
3:00 p.m., one business day before the date of the hearing. Reservations should be arranged online
at https://www.courtcall.com If a party is unable to register online, a reservation may also be made
by telephone at (888) 882−6878, or email request to assist@courtcall.com. Please include the date
of the court appearance in the email subject line.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic
services FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

Application to Withdraw Unclaimed Funds in the Amount of $16,954.54 Filed by Debtor Aldo J
Sandoval. ECF#126

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 6/5/20                                         CLERK OF COURT
                                                      By: Susan Gutierrez
                                                      Courtroom Deputy
